 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnitedStatesPostalServiceandThomasM.FINDINGS OF FACTDalton.Case 19-CA-1726831March 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn a charge filed 5 February 1985 by ThomasM.Dalton (the Charging Party), the GeneralCounsel of the National Labor Relations Board, bythe RegionalDirector for Region 19, issued a com-plaintand notice ofhearing on18March 1985againstUnited States Postal Service (the Respond-ent).The complaint alleges that the Respondentviolated Section 8(a)(1) and (2) of the NationalLaborRelationsAct by refusing to honor Charg-ing Party Dalton's revocation of his union member-ship duesassignmentfrom the American PostalWorkers Union, AFL-CIO. The Respondent filedan answer to the complaint denying the commis-sionof any unfair labor practice.On 30 May 1985 the General Counsel, theCharging Party, and the Respondent filed a motionto transfer case to the Board and stipulation offacts in which they agreed to certain facts relevantto the issuesin this proceeding. They also agreedtowaive a hearing before an administrative lawjudge and the issuance of an administrative lawjudge's decision. Subsequent to the filing of themotion,the Respondent filed an amended answerto the complaint and the General Counsel filed amotionin support of stipulation of facts. On 30August 1985 the American Postal Workers Union,AFL-CIO, and the National Association of LetterCarriers,AFL-CIO (the Intervenors), filed amotion to intervene. On 3 September 1985 theBoardapproved the stipulation and transferred theproceeding to the Board. On 15 October 1985 theIntervenors filed a request for clarification of theissues,and on 18 October 1985 the Intervenorsfiled an emergency motion to postpone pendingclarification.On 21 October 1985 the GeneralCounsel filed a response to the motion to intervene.On 22 October 1985 the Board granted the interve-nors'motion to intervene. Thereafter, the GeneralCounsel, the Respondent, and the Intervenors filedbriefs with the Board.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record, the Board makes the fol-lowingI.THEBUSINESSOF THE EMPLOYERThe Respondent provides postal services for theUnited States of America and operates various fa-cilities throughout the United States, including theSeattle,Washington facility involved in this pro-ceeding. The Board has jurisdiction over the Re-spondent by virtue of the provisions of Chapter 12,Section 1209, of the Postal Reorganization Act, 39U.S.C. § 101 (the PRA).II.THE LABOR ORGANIZATIONAmerican PostalWorkersUnion,AFL-CIO(APWU)isa labor organizationwithin the mean-ing of Section2(5) of the Act.III.THE UNFAIRLABOR PRACTICEThe Respondent and APWU are parties to a col-lective-bargaining agreement effective by its termsfrom about 21 July and 24 December 1984 to 20July 1987. This agreement provides that, in con-formitywith Section 1205 of the PRA, the Re-spondent "shall deduct and remit to the appropri-ateUnion the regular and periodic Union duesfrom the pay of employees who are members ofsuch Union," provided that the Respondent has re-ceived a written assignment from the employees inthe following form:AUTHORIZATION FOR DEDUCTIONOF UNION DUESUNITED STATES POSTAL SERVICEDATEIhereby assignto(Union)from any salaryor wages earned or to be earned by me asyour employee (in my present or any futureemployment by you) such regular and periodicmembership dues as the Union may certify asdue and owing from me, as may be establishedfrom time to time by said Union. I authorizeand direct you to deduct such amounts frommy pay and to remit same to said Union atsuch times and in such manner as may beagreed upon between you and the Union atany time while this authorization is in effect.This assignment, authorization and directionshall be irrevocable for a period of one (1)year from the date of delivery hereof to you,and I agree and direct that this assignment, au-thorization and direction shall be automaticallyrenewed, and shall be irrevocable for succes-sive periods of one (1) year, unless writtennotice is given by me to you and the Union279 NLRB No. 8 POSTAL SERVICE41not more than twenty(20) days and not lessthan ten (10)days prior to the expiration ofeach period of one(1) year.This assignment is freely made pursuant to theprovisions of the Postal Reorganization Actand is not contingent upon the existence ofany agreement between you and my Union.In October 1982 ChargingPartyDalton signedan authorization,identical to the foregoing,for theassignment of union membership dues and deliv-ered it to the Respondent.By letter dated 25 January 1985, Daltonvalidlyresigned his membership in theAPWU.Daltonstated in this letter that while he was aware that hehad signed an authorization for deduction of uniondues which contained a provision that the assign-ment was irrevocable for a period of 1 year, unlesswritten notice is given within a particular 10-dayperiod,he was informing the Respondent that theassignment was to be revoked effective immediate-ly.About28 January 1985, Dalton requested thatthe Respondent revoke the authorization for the as-signment of union membership dues.Thereafter, byletter dated 29 January 1985, the Respondent ad-vised Dalton that his revocation request would notbe honored.IV. CONTENTIONS OF THE PARTIESThe General Counsel contends that the Respond-ent was obligated to honor Dalton's revocation re-quest because his authorization was executed inconsideration of and as quid pro quo for unionmembership;thatDalton'svalid resignation fromunion membership revoked the authorization as amatter of law; and that by continuing to withholddues thereafter the Respondent violated Section8(a)(1) and (2) of the Act.The Respondent contends that the terms of thedues authorization executed by Dalton and the pro-visions of the governing bargaining agreement pro-vide that the authorization is irrevocable except forcertain identifiable"open"annual periods;that thePRA expressly authorized the irrevocability ofdues authorizations in this manner; that Dalton's at-tempted revocation outside the designated openperiod was untimely; and that the Board,therefore,lacks authority to compel the Respondent to disre-gard the mandates of the bargaining agreement andthe PRAregarding irrevocability.The Intervenors contend that the Respondent'srefusal to processDalton'srevocationwas inaccord withthe PRA;that thePRA specificallyauthorizesthe checkoffsystem operated by the Re-spondent and theAPWU;that the language of theauthorization in this case does not state that pay-ment of dues is in consideration for union member-ship;and that the Act affirmatively permits em-ployers and unions to agree to checkoff provisions,as here, that are irrevocable for up to 1 year.V. DISCUSSIONInMachinistsLocal 2045 (Eagle Signal),268NLRB 635, 637 (1984), the Board reiterated thewell-settled rule of law applicable to the issuesraised in this proceeding:ItisestablishedBoard law that a dues-checkoffauthorization,or wage assignment asit is called in this case,isa contract betweenan employee and his employer and that a res-ignation of union membership ordinarily doesnot revokea checkoffauthorization.However,a resignation will, by operation of law,revokea checkoff authorization,even absent a revoca-tion request,where the authorization itselfmakes payment of dues a quid pro quo forunion membership.This is sowhether or notthe resignation is made during the period forrevocation set forth in the authorization itself.[Footnotes omitted.]Accordingly,the threshold issue in this case iswhether the terms of the written assignment exe-cuted by employee Dalton "makes payment of duesa quid pro quo for union membership."EagleSignalat637. Ifdues payment is a quid pro quo forunion membership,a resignation from membershiprevokes the dues-checkoffauthorization"whetheror not the resignation is made duringthe period forrevocationset forthin the authorization itself."Eagle Signal,supra.The assignment executed by Dalton specificallyauthorizes and directs the Respondent to assign tothe Union:From any salary or wages earned or to beearned by me as your employee(inmy presentor any future employmentby you)such regularand periodic membership dues as the Union maycertify asdue andowing fromme,as may be es-tablished from time to time by said Union.[Emphasis added.]As contendedby the GeneralCounsel,the forego-ing assignment is in pertinent respects virtually in-distinguishable in character from the assignment atissue inEagle Signal,which authorized the deduc-tion of dues from"regularmonthly Union dues.. . in accordance with regular membership dues,"and from that inSteelworkersLocal 7450 (Asarco,Inc.),246 NLRB 878 (1979), whichdirected a de-duction of dues "as my membership dues" in theunion.In bothEagle SignalandAsarco, Inc.,theBoard concluded that the authorizations at issue 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDclearly conveyed that the payment of dues was aquid pro quo for unionmembershipand not forotherfinancial obligations, such as "financial core"payments in lieu of membership.' In these circum-stances, and noting the similarity of the authoriza-tion at issue in this case to those executed inEagleSignalandAsarco,we find that the authorizationexecuted by Dalton clearly provides for the pay-ment of dues as a quid pro quo for union member-ship.Therefore, when Dalton validly resigned hisunion membership, the financial obligation underly-ing the execution of the authorization, i.e., theagreement to havemembershipdues assigned to theUnion, ceased to exist for purposes of dues check-off.The Respondent and the Intervenors contendthat irrespective of the application ofEagle SignalandAsarco, Inc.,Section 1205 of the PRA man-dates a different result concerning dues-checkoffauthorizations in the Postal Service.We find nomerit in this contention.Section 1205 of the PRA authorizes the negotia-tion and voluntary execution of dues-checkoff au-thorizations thatmay be irrevocable for a maxi-mum period of 1 year.2 Section 1205 provides asfollows:(a)When a labor organization holds exclu-sive recognition, or when an organization ofpersonnelnot subject to collective-bargainingagreements has consultation rights under sec-tion 1004 of this title, the Postal Service shalldeduct theregularand periodic dues of the or-ganization from the pay of all members of theorganization in the unit of recognition if thePost Office Department or the Postal Servicehas received from each employee, on whoseaccount such deductions are made, a writtenassignmentwhich shall be irrevocable for aperiod of not more than one year.(b)Any agreement in effect immediatelyprior to the date ofenactmentof the PostalReorganization Act between the Post Officedepartment and any organization of postal em-ployees which provides for deduction by theDepartment of the regular and periodic duesof the organization from the pay of its mem-bers, shall continue in full force and effect andthe obligation for such deductions shall be as-sumed by the Postal Service. No such deduc-iCf American Nurses' Assn ,250 NLRB 1324, 1331 (1980), in whichthe applicable contractualprovisions provided for thepayment of anamount equivalent to fees and dueseitherto the union as a member, tothe union as a nonmember,or toa nonreligious tax exempt charitable in-stitutionSee alsoFrito Lay,Inc, 243 NLRB 137 (1979), in which thededuction of fees and dues set forth in the authorization rested on anagency shop"financial core" obligation2The PRA does not provide for any form of union securitytion shall be made from the pay of any em-ployee except on his written assignment,which shall be irrevocable for a period of notmore than one year.Although the PRA establishes a dues-checkoffsystem in the Postal Service pursuant to an em-ployee's voluntary written assignment, the PRAdoesnotmandate that checkoff authorizations areirrevocable per se for 1 year irrespective of thenature of the contractual obligation undertaken bythe employee executing the authorization.3 Thus,the provisions of the PRA are not inconsistent withwell-established Board principles recognizing that adues-checkoff authorization that by its terms makespayment of dues a quid pro quo for union member-ship is revocable by operation of law upon effec-tive resignation from union membership. Statedotherwise, Section 1205 of the PRA in no wayalters or is inconsistent with the notion under theAct that, in determining the obligations of the par-ties pursuant to the voluntary execution of a dues-checkoff authorization, it is appropriate to focusupon the nature of the obligation actually incurredin the checkoff authorization.4 Under this inquiry,it is clear that, because of the nature of the obliga-tion incurred, the authorization executed by Charg-ing Party Dalton is revocable upon Dalton's validresignation from union membership. In so finding,we emphasize that we arenotholding that underthe Act and the PRA all dues-checkoff authoriza-tions are "revocable at will" upon effectiveresigna-tion from union membership. We hold only thatthose dues-checkoff authorizationslinking paymentof dues to union membership,as here, are revocablewhen that link, i.e., union membership, ceases toexistby virtue of an effective resignation frommembership. 5Accordingly, we find that Charging Party Dal-ton's dues-checkoff authorization was revoked byoperation of law when he resigned his union mem-bership, and that, as alleged, the Respondent violat-aThe revocability provisions of the PRA essentially are in line withthe revocability provisions of Sec 302(c)(4) of the Act which privilegevoluntary dues-checkoff assignments and render them lawful as permissi-ble payments to employee representatives4We note that neither the Respondent nor the Intervenors refer to anyspecific legislative history supporting their contention that the PRA man-dates irrevocability for 1 year notwithstanding the nature of the obliga-tion actually incurred in the authorization itself Indeed,aswe noted inPostal Service,248 NLRB 5, 7 (1980), "[a] thoroughexamination of thenumerous Committee reports and floor debates on the PRA discloses noindication that Congress was particularly concerned with the details ofcheckoff revocation (except for the establishment of themaximumof a I-year revocation period) " (Emphasis added) As we noted further in thatcase, Sec 1205(b) "permits changes in the revocation period within thelimits of the I-year period " 248 NLRB at 75Member Johansen notes that the same result is reached if we con-strue the authorization to continue but that,as the amount of dues owedis zero, zero is the amount to be deducted and remitted POSTAL SERVICEed Section 8(a)(1) and (2) by refusing to honorDalton's revocation.6CONCLUSIONS OF LAW1.United States Postal Service is subject to thejurisdiction of the National Labor Relations Boardby virtue of 39 U.S.C. § 1209.2.American Postal Workers Union, AFL-CIO isa labor organization within the meaning of Section2(5) of the Act.3.By refusing to honor the revocation of dues-checkoff assignments by employees having effec-tively resigned from union membership, when theemployees' dues-checkoff assignments were in con-sideration of union membership, the Respondentviolated Section 8(a)(1) and (2) of the Act.4.The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) and (2) of the Act,we shall order that it cease and desist therefromand take certain affirmative action necessary to ef-fectuate the purposes of the Act.We shall order the Respondent to make employ-ee Thomas M. Dalton whole for any monetary losshe may have suffered by reason of the Respond-ent's unlawful refusal to honor his revocation ofdues-checkoff assignment after he had effectivelyresigned his union membership, with interest in ac-cordance with the formula prescribed in F.W.Woolworth Co.,90 NLRB 289 (1950); andFloridaSteel Corp.,231 NLRB 651 (1977).ORDERThe National Labor Relations Board orders thatthe Respondent, United States Postal Service, Seat-tle,Washington, its officers, agents, successors andassigns, shall1.Cease and desist from(a)Refusing to honor the revocation of dues-checkoff assignment by employees having effec-tively resigned from union membership, when theemployees' dues-checkoff assignments were in con-sideration of union membership.6The Intervenors' request for clanfication of the issues and their emer-gency motion to postpone pending clarification are denied43(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Reimburse or refund to Thomas M. Daltonthe dues unlawfully collected from him, with inter-est, for the period following his valid resignationfrom membership and revocation of dues-checkoffassignment as set forth in the remedy section.(b)Post at its facility in Seattle,Washington,copies of the attached notice marked "Appendix."TCopies of the notice, on forms provided by the Re-gionalDirector for Region 19, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.7 If this Order is enforced by a judgment of a United States court ofappeals, thewords in the notice reading "Posted by Order of the Nation-alLaborRelationsBoard" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLaborRelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to honor the revocation ofdues-checkoff assignment by employees having ef-fectively resigned from union membership, whenthe employees' dues-checkoff assignment was inconsideration of union membership.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act. 44DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL reimburse or refund to Thomas M.ignation from membership and revocation of dues-Dalton the dues unlawfully collected from him,checkoff assignment.with interest,for the period following his valid res-UNITED STATES POSTAL SERVICE